         Case 1:20-mc-00152-DCN Document 7 Filed 07/29/20 Page 1 of 8




D. John Ashby, ISB No. 7228
William K. Smith, ISB No. 9769
HAWLEY TROXELL ENNIS & HAWLEY LLP
877 Main Street, Suite 1000
P.O. Box 1617
Boise, ID 83701-1617
Telephone: 208.344.6000
Facsimile: 208.954.5200
Email: jashby@hawleytroxell.com
        wsmith@hawleytroxell.com

Eric J. Janson*
Christine M. Costantino*
SEYFARTH SHAW LLP
975 F STREET, NW
Washington, DC 20004
Telephone: (202) 463-2400
Email: ejanson@seyfarth.com
         ccostantino@seyfarth.com

*Pro Hac Vice Application Forthcoming

Attorneys For Petitioner
COSTCO WHOLESALE CORPORATION


                            UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF IDAHO


COSTCO WHOLESALE CORPORATION,

              Petitioner,                     Case No. 1:20-mc-00152-DCN

vs.                                           COSTCO’S RESPONSE TO JULY 14,
                                              2020 CORRESPONDENCE OF ROMA
ROMA DESIGNER JEWELRY LLC;                    DESIGNER JEWELRY LLC AND
NATIONAL TRADESHOW LLC,                       NATIONAL TRADESHOW LLC [DKT
                                              NO. 6] AND REQUEST FOR HEARING
              Respondent.


COSTCO’S RESPONSE TO JULY 14, 2020 CORRESPONDENCE OF ROMA
DESIGNER JEWELRY LLC AND NATIONAL TRADESHOW LLC AND
REQUEST FOR HEARING - 1
                                                                   41538.0002.12890312.1
                                                                            65068142v.1
          Case 1:20-mc-00152-DCN Document 7 Filed 07/29/20 Page 2 of 8




    COSTCO’S RESPONSE TO JULY 14, 2020 CORRESPONDENCE OF ROMA
 DESIGNER JEWELRY LLC AND NATIONAL TRADESHOW LLC [DKT NO. 6] AND
                      REQUEST FOR HEARING

       Petitioner Costco Wholesale Corporation (“Costco”), through its counsel, Seyfarth Shaw

LLP, submits this response to the July 14, 2020 supplemental letter responses of Roma Designer

Jewelry LLC and National Tradeshow LLC (collectively, “Respondents”) to Costco’s Motion to

Enforce the Subpoenas Duces Tecum.

       Respondents’ July 14, 2020 correspondence purports to serves as a response to the

outstanding Subpoena Duces Tecum to each entity. Indeed, at the conclusion of each letter,

Respondents state “[t]here does not appear to be anything else that [they] can do to comply with

the discovery request. [They] trust this response concludes the matter.” See Dkt No. 6; Dkt No.

6-1 at p. 1. However, it is clear from the face of the documents that these belated “responses”

fail to satisfy the parties’ obligations to conduct a thorough search and provide a fulsome

response to the Subpoenas and, as a result, do not moot Costco’s Motion to Enforce the

Subpoenas.

       Notwithstanding the continued lack of any explanation for the wholesale failure to timely

respond to the Subpoenas or the correspondence of counsel, Respondents cursory response is

plainly defective. Specifically, the response does not address the individual categories of

documents requested and does not provide the parameters of the alleged searches (stating only

that Mr. and Mrs. Callister have looked at the unspecified records in storage and are unable to

locate any of the “requested documents”). It strains credibility that the Respondents have

misplaced or destroyed business and employment records, many of which they are obligated to
COSTCO’S RESPONSE TO JULY 14, 2020 CORRESPONDENCE OF ROMA
DESIGNER JEWELRY LLC AND NATIONAL TRADESHOW LLC AND
REQUEST FOR HEARING - 2
                                                                                 41538.0002.12890312.1
                                                                                          65068142v.1
          Case 1:20-mc-00152-DCN Document 7 Filed 07/29/20 Page 3 of 8




maintain under state and federal law, when the statement of dissolution was not filed until May

6, 2020, after service of the Subpoenas requesting these documents. It is also evident from the

correspondence that neither Respondent undertook any search for electronic documents, a search

that would not be impacted by COVID-19. Given the nature of the requests and the business

models of Respondents, it is likely that a significant portion of the requested documents were

generated or maintained in electronic format (e.g., email communications, contracts, etc.).

       In consideration of the above, Costco respectfully requests that the Court disregard these

“responses” and enter an Order compelling Respondents to fulfill their obligations with respect

to the Subpoenas as served. Alternatively, Costco respectfully submits that a telephonic or

videoconference hearing on the pending Motion to Enforce the Subpoenas would assist the Court

and the parties in resolving this matter, and therefore, respectfully requests that the Court set a

hearing on the pending Motion to Enforce.



       DATED THIS 29th day of July, 2020.

                                               HAWLEY TROXELL ENNIS & HAWLEY LLP




                                               By /s/ William K. Smith ______________________
                                                 William K. Smith, ISB No. 9769
                                                 Attorneys For Petitioner
                                                 COSTCO WHOLESALE CORPORATION




COSTCO’S RESPONSE TO JULY 14, 2020 CORRESPONDENCE OF ROMA
DESIGNER JEWELRY LLC AND NATIONAL TRADESHOW LLC AND
REQUEST FOR HEARING - 3
                                                                                   41538.0002.12890312.1
                                                                                            65068142v.1
         Case 1:20-mc-00152-DCN Document 7 Filed 07/29/20 Page 4 of 8




                                  CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 29th day of July, 2020, I caused to be served a true
copy of the foregoing COSTCO’S RESPONSE TO JULY 14, 2020 CORRESPONDENCE OF
ROMA DESIGNER JEWELRY LLC AND NATIONAL TRADESHOW LLC [DKT NO. 6]
AND REQUEST FOR HEARING by the method indicated below, and addressed to each of the
following:


Roma Designer Jewelry LLC                                U.S. Mail, Postage Prepaid
c/o David Callister, as registered agent                 Hand Delivered
2873 W. Wind Drive                                       Overnight Mail
Eagle, ID 83616-4693                                     E-mail
                                                         Facsimile


National Tradeshow LLC                                   U.S. Mail, Postage Prepaid
c/o Becky Callister, as registered agent                 Hand Delivered
2873 W. Wind Drive                                       Overnight Mail
Eagle, ID 83616-4693                                     E-mail
                                                         Facsimile




                                             /s/ William K. Smith
                                           William K. Smith




COSTCO’S RESPONSE TO JULY 14, 2020 CORRESPONDENCE OF ROMA
DESIGNER JEWELRY LLC AND NATIONAL TRADESHOW LLC AND
REQUEST FOR HEARING - 4
                                                                          41538.0002.12890312.1
                                                                                   65068142v.1
         Case 1:20-mc-00152-DCN Document 7 Filed 07/29/20 Page 5 of 8




D. John Ashby, ISB No. 7228
William K. Smith, ISB No. 9769
HAWLEY TROXELL ENNIS & HAWLEY LLP
877 Main Street, Suite 1000
P.O. Box 1617
Boise, ID 83701-1617
Telephone: 208.344.6000
Facsimile: 208.954.5200
Email: jashby@hawleytroxell.com
        wsmith@hawleytroxell.com

Eric J. Janson*
Christine M. Costantino*
SEYFARTH SHAW LLP
975 F STREET, NW
Washington, DC 20004
Telephone: (202) 463-2400
Email: ejanson@seyfarth.com
         ccostantino@seyfarth.com

*Pro Hac Vice Application Forthcoming

Attorneys For Petitioner
COSTCO WHOLESALE CORPORATION


                            UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF IDAHO


COSTCO WHOLESALE CORPORATION,

              Petitioner,                     Case No. 1:20-mc-00152-DCN

vs.                                           COSTCO’S RESPONSE TO JULY 14,
                                              2020 CORRESPONDENCE OF ROMA
ROMA DESIGNER JEWELRY LLC;                    DESIGNER JEWELRY LLC AND
NATIONAL TRADESHOW LLC,                       NATIONAL TRADESHOW LLC [DKT
                                              NO. 6] AND REQUEST FOR HEARING
              Respondent.


COSTCO’S RESPONSE TO JULY 14, 2020 CORRESPONDENCE OF ROMA
DESIGNER JEWELRY LLC AND NATIONAL TRADESHOW LLC AND
REQUEST FOR HEARING - 1
                                                                   41538.0002.12890312.1
                                                                            65068142v.1
          Case 1:20-mc-00152-DCN Document 7 Filed 07/29/20 Page 6 of 8




    COSTCO’S RESPONSE TO JULY 14, 2020 CORRESPONDENCE OF ROMA
 DESIGNER JEWELRY LLC AND NATIONAL TRADESHOW LLC [DKT NO. 6] AND
                      REQUEST FOR HEARING

       Petitioner Costco Wholesale Corporation (“Costco”), through its counsel, Seyfarth Shaw

LLP, submits this response to the July 14, 2020 supplemental letter responses of Roma Designer

Jewelry LLC and National Tradeshow LLC (collectively, “Respondents”) to Costco’s Motion to

Enforce the Subpoenas Duces Tecum.

       Respondents’ July 14, 2020 correspondence purports to serves as a response to the

outstanding Subpoena Duces Tecum to each entity. Indeed, at the conclusion of each letter,

Respondents state “[t]here does not appear to be anything else that [they] can do to comply with

the discovery request. [They] trust this response concludes the matter.” See Dkt No. 6; Dkt No.

6-1 at p. 1. However, it is clear from the face of the documents that these belated “responses”

fail to satisfy the parties’ obligations to conduct a thorough search and provide a fulsome

response to the Subpoenas and, as a result, do not moot Costco’s Motion to Enforce the

Subpoenas.

       Notwithstanding the continued lack of any explanation for the wholesale failure to timely

respond to the Subpoenas or the correspondence of counsel, Respondents cursory response is

plainly defective. Specifically, the response does not address the individual categories of

documents requested and does not provide the parameters of the alleged searches (stating only

that Mr. and Mrs. Callister have looked at the unspecified records in storage and are unable to

locate any of the “requested documents”). It strains credibility that the Respondents have

misplaced or destroyed business and employment records, many of which they are obligated to
COSTCO’S RESPONSE TO JULY 14, 2020 CORRESPONDENCE OF ROMA
DESIGNER JEWELRY LLC AND NATIONAL TRADESHOW LLC AND
REQUEST FOR HEARING - 2
                                                                                 41538.0002.12890312.1
                                                                                          65068142v.1
          Case 1:20-mc-00152-DCN Document 7 Filed 07/29/20 Page 7 of 8




maintain under state and federal law, when the statement of dissolution was not filed until May

6, 2020, after service of the Subpoenas requesting these documents. It is also evident from the

correspondence that neither Respondent undertook any search for electronic documents, a search

that would not be impacted by COVID-19. Given the nature of the requests and the business

models of Respondents, it is likely that a significant portion of the requested documents were

generated or maintained in electronic format (e.g., email communications, contracts, etc.).

       In consideration of the above, Costco respectfully requests that the Court disregard these

“responses” and enter an Order compelling Respondents to fulfill their obligations with respect

to the Subpoenas as served. Alternatively, Costco respectfully submits that a telephonic or

videoconference hearing on the pending Motion to Enforce the Subpoenas would assist the Court

and the parties in resolving this matter, and therefore, respectfully requests that the Court set a

hearing on the pending Motion to Enforce.



       DATED THIS 29th day of July, 2020.

                                               HAWLEY TROXELL ENNIS & HAWLEY LLP




                                               By /s/ William K. Smith ______________________
                                                 William K. Smith, ISB No. 9769
                                                 Attorneys For Petitioner
                                                 COSTCO WHOLESALE CORPORATION




COSTCO’S RESPONSE TO JULY 14, 2020 CORRESPONDENCE OF ROMA
DESIGNER JEWELRY LLC AND NATIONAL TRADESHOW LLC AND
REQUEST FOR HEARING - 3
                                                                                   41538.0002.12890312.1
                                                                                            65068142v.1
         Case 1:20-mc-00152-DCN Document 7 Filed 07/29/20 Page 8 of 8




                                  CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on this 29th day of July, 2020, I caused to be served a true
copy of the foregoing COSTCO’S RESPONSE TO JULY 14, 2020 CORRESPONDENCE OF
ROMA DESIGNER JEWELRY LLC AND NATIONAL TRADESHOW LLC [DKT NO. 6]
AND REQUEST FOR HEARING by the method indicated below, and addressed to each of the
following:


Roma Designer Jewelry LLC                                U.S. Mail, Postage Prepaid
c/o David Callister, as registered agent                 Hand Delivered
2873 W. Wind Drive                                       Overnight Mail
Eagle, ID 83616-4693                                     E-mail
                                                         Facsimile


National Tradeshow LLC                                   U.S. Mail, Postage Prepaid
c/o Becky Callister, as registered agent                 Hand Delivered
2873 W. Wind Drive                                       Overnight Mail
Eagle, ID 83616-4693                                     E-mail
                                                         Facsimile




                                             /s/ William K. Smith
                                           William K. Smith




COSTCO’S RESPONSE TO JULY 14, 2020 CORRESPONDENCE OF ROMA
DESIGNER JEWELRY LLC AND NATIONAL TRADESHOW LLC AND
REQUEST FOR HEARING - 4
                                                                          41538.0002.12890312.1
                                                                                   65068142v.1
